             Case 1:20-cv-04282 Document 1 Filed 06/04/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ROBERT STRIDIRON,

                                Plaintiff,                    Docket No. 1:20-cv-4282

        - against -                                           JURY TRIAL DEMANDED

 ASSOCIATED NEWSPAPERS (U.S.A.) LIMITED

                                Defendant.


                                         COMPLAINT

       Plaintiff Robert Stridiron (“Stridiron” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Associated Newspapers (U.S.A.) Limited

(“Associated” or “Defendant”) hereby alleges as follows:

                                   NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted video of crime scene of a 5-year-old boy mauled by his father’s pit bulls, owned a

registered by Stridiron, a New York based professional photographer and videographer.

Accordingly, Stridiron seeks monetary relief under the Copyright Act of the United States, as

amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.
              Case 1:20-cv-04282 Document 1 Filed 06/04/20 Page 2 of 5



       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Stridiron is a professional photographer in the business of licensing his

photographs and videos to online and print media for a fee having a usual place of business at

78-28 88th Road, Woodhaven, New York 11421.

       6.      Upon information and belief, Associated is a foreign business corporation duly

organized and existing under the laws of the State of New York, with a place of business at 51

Astor Place, 9th Floor, New York, New York 10003. Upon information and belief, Associated is

registered with the New York State Department of Corporations to do business in New York. At

all times material, hereto, Associated has owned and operated a website at the URL:

www.DailyMail.co.uk (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Video

       7.      Stridiron took video of crime scene of a 5-year-old boy mauled by his father’s pit

bulls (the “Video”).

       8.      Stridiron is the author of the Video and has at all times been the sole owner of all

right, title and interest in and to the Video, including the copyright thereto.

       9.      The Video was registered with the United States Copyright Office and was given

registration number PA 2-206-764.

       B.      Defendant’s Infringing Activities

       10.     Associated ran an article on the Website entitled ‘He didn’t have a face’: Father

of the five-year-old boy who was savagely mauled by the one of his dad’s pit bulls speaks out.

See URL: https://www.dailymail.co.uk/news/article-4240364/Five-year-old-boy-savagely-
                Case 1:20-cv-04282 Document 1 Filed 06/04/20 Page 3 of 5



mauled-pit-bull-speaks-out.html. The article featured screenshots of the Video. A true and

correct copy of the article is attached hereto as Exhibit A.

          11.    Associated did not license the Video from Plaintiff for its article, nor did

Associated have Plaintiff’s permission or consent to publish the Video on its Website.

          12.    Associated his a history of using Plaintiff’s Videos without permission. Plaintiff

sued Associated on February 24, 2019 for using another Video without permission. See:

Stridiron v. Associated Newspapers (U.S.A.) Limited (1:19-cv-1715-PKC)

                                CLAIM FOR RELIEF
                     (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                (17 U.S.C. §§ 106, 501)

          13.    Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

          14.    Associated infringed Plaintiff’s copyright in the Video by reproducing and

publicly displaying screenshots of the Video on the Website. Associated is not, and has never

been, licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Video.

          15.    The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          16.    Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.
             Case 1:20-cv-04282 Document 1 Filed 06/04/20 Page 4 of 5



       17.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Associated be adjudged to have infringed upon Plaintiff’s

               copyrights in the Video in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Video;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded punitive damages for copyright infringement;

       5.      That Plaintiff be awarded attorney’s fees and costs;

       6.      That Plaintiff be awarded pre-judgment interest; and

       7.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       June 4, 2020
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                             Richard P. Liebowitz, Esq.
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, New York 11580
                                                             Tel: (516) 233-1660
Case 1:20-cv-04282 Document 1 Filed 06/04/20 Page 5 of 5



                                    RL@LiebowitzLawFirm.com

                                   Attorneys for Plaintiff Robert Stridiron
